Citation Nr: 1550202	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-24 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 

3.  Whether the reduction for the disability rating for right shoulder bursitis, from 20 percent disabling to 10 percent disabling, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied the Veteran's claim for entitlement to a TDIU.  The Veteran filed a timely Notice of Disagreement (NOD) in November 2010 and the RO issued a Statement of the Case (SOC) in September 2013.  The Veteran filed his Substantive Appeal in September 2013.  In an April 2014 rating decision, the RO granted the Veteran's claim for entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating; the April 2014 rating decision also reduced the Veteran's disability rating for right shoulder bursitis from 20 percent disabling to 10 percent disabling.  The Veteran filed a timely NOD in September 2014, in which he expressed his disagreement with the noncompensable rating assigned for bilateral hearing loss and with the reduction of the disability evaluation for right shoulder bursitis from 20 percent to 10 percent.  The RO has not yet issued a SOC.  

The issues of entitlement to an initial compensable rating for bilateral hearing loss and whether the reduction for the disability evaluation for right shoulder bursitis from 20 percent disabling to 10 percent disabling was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants the Veteran's claim for TDIU.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

Here, the Veteran is no longer employed.  In an application for increased compensation based on unemployability received in December 2006, the Veteran reported that he was last employed in 2000 as an industrial mechanic.  Then, in another application for increased compensation based on unemployability, which was received in December 2009, the Veteran reported that he had last worked in 2001 as a mechanic.  He indicated that he was employed in that regard from 1972 to 2001.  He reported that he had completed high school but he denied receiving any other education or training.  

Furthermore, the Veteran is currently in receipt of a 90 percent total combined rating disability evaluation.  He is assigned a 60 percent disability rating for carcinoma of the prostate, status post radical retropubic prostatectomy; a 50 percent disability rating for anxiety disorder; a 20 percent disability rating for diabetes mellitus; a 10 percent disability rating for peripheral neuropathy of the left lower extremity; a 10 percent disability rating for peripheral neuropathy of the right lower extremity; a10 percent rating for tinnitus; a 10 percent rating for bursitis of the right shoulder; a noncompensable rating for erectile dysfunction; and a noncompensable rating for bilateral hearing loss.  Additionally, the Board notes that, though his disability ratings have had minor variations throughout the course of the appeal, the Veteran has been in receipt of at least an 80 percent total combined disability rating (with a qualifying single disability rated at least 40 percent) since August 16, 2004, well before the Veteran filed his current claim for a TDIU.  Hence, he has met the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU for all periods under consideration.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

In this case, the evidence is at least in equipoise regarding the Veteran's inability to obtain and maintain substantially gainful employment consistent with his education and occupational experience because of his service-connected disabilities.  

By way of history, the Veteran initially filed a claim of entitlement to a TDIU in December 2006.  His claim was denied by a March 2008 rating decision, and he filed a timely NOD in August 2008.  Then, in October 2008, the RO issued a SOC.  No Form 9 was filed.  Then, in December 2009 the Veteran submitted his application for increased compensation based on unemployability.  At that time, the Veteran reported a 12th grade education and that he last worked in 2001 as a mechanic.  

The Veteran was afforded another VA examination in conjunction with his claim in April 2010.  The examiner reviewed the claims file and performed a physical examination on the Veteran.  The examiner found that the Veteran's prostate cancer, status post-prostatectomy, diabetes mellitus, and erectile dysfunction resulted in no functional limitations.  The examiner indicated that the Veteran's right shoulder bursitis caused mild functional limitations for reaching, pulling, or lifting and that the Veteran's bilateral lower extremity polyneuropathy caused mild functional limitations for walking and standing.  The examiner did not discuss the impairment caused by the Veteran's service-connected anxiety disorder.  

In June 2013, the Veteran was afforded VA examinations in conjunction with several of his service-connected disabilities.  The examiner found that the Veteran's prostate cancer, status post-prostatectomy results in voiding dysfunction and leakage.  The leakage causes the Veteran to have absorbent materials changed two to four times per day.  The examiner noted that the Veteran has erectile dysfunction, but did not relate that condition to his prostate cancer.  The examiner also found that there were no other residual conditions or complications due to the prostate cancer.  With regard to the Veteran's shoulder bursitis, the examiner found that the Veteran has additional loss of range of motion of the shoulder and arm after repetitive use, as well as pain on palpation; but the examiner found that the Veteran's right shoulder bursitis is resolved without functional limitation, however.  An examination was conducted regarding the Veteran's peripheral neuropathy; however the examiner did not discuss the functional impact of the neuropathy, and only opined that the Veteran's neuropathy did not appear to be related to his diabetes.  

The Veteran's claims of entitlement to service connection for tinnitus and bilateral hearing loss were granted in an April 2014 rating decision; a ten percent disability evaluation was assigned for tinnitus, effective August 29, 2013, and a noncompensable rating was assigned for hearing loss, also effective August 29, 2013.  The Veteran was provided with an audiological examination in conjunction with his claims in June 2013 and the Veteran reported that the functional impairment caused by his hearing loss resulted in the Veteran playing the television louder than others would prefer and he does not always hear or understand when someone is talking to him.  The Veteran denied any functional impairment caused by his tinnitus.  

In July 2013, the Veteran was afforded a VA examination concerning his service-connected anxiety disorder.  The examiner noted the Veteran's diagnoses of generalized anxiety disorder, bereavement, and PTSD, and assigned a GAF score of 45 to 50 based solely on the Veteran's generalized anxiety disorder.  The examiner noted that the Veteran's generalized anxiety disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner specifically noted that the Veteran's bereavement, which results from his wife's sudden death, also impacts his socialization.  The Veteran reported that he has received treatment from a VA medical center in Mobile for about 10 years; he denied psychiatric hospitalizations.  The examiner reviewed the Veteran's VA treatment records, which include VA psychiatric treatment.  The Veteran reported difficulty sleeping and frequent nightmares.  The Veteran also endorsed experiencing flashbacks and feeling "jittery".  He also stated that he is easily fatigued and has difficulty maintaining focus.  He expressed feelings of things being more difficult since his wife died.  He reported that he feels tension in his chest when he is upset; he denied recent suicidal and homicidal ideation.  His mood was subdued and his affect was corresponding.  The examiner noted symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and disturbances in motivation and mood.  

In December 2014, the Veteran was afforded a VA examination concerning the severity of his residuals of prostate cancer, status post-prostatectomy.  The examiner noted that the Veteran's symptoms included urinary incontinence with no other functional limitations.  The examiner noted that the Veteran changes diapers five or six times per day and that he changes his diapers two to three times per night.  The examiner did not find that the Veteran's residuals result in any functional impact on the Veteran's ability to work. 

The Board notes that the Veteran was not provided a Supplemental SOC regarding his claim of TDIU following the grant of service connection for hearing loss and tinnitus, or after the Veteran was reevaluated for the severity of his anxiety disorder and residuals of prostate cancer, status post-prostatectomy.  However, as will be discussed in further detail below, remand to obtain a Supplemental SOC in this case is unnecessary because the Board finds that the evidence is sufficient to grant the claim of TDIU.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

Finally, in September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  At that time, the Veteran indicated that, after high school he was trained to be an industrial mechanic and he denied any other special training.  The Veteran reported that he is right handed and that his right shoulder bursitis impacts his ability to perform duties of a mechanic.  The Veteran reported that his anxiety symptoms make it difficult for him to interact with people; he stated that he does not work well with others.  He also testified that he has to use the restroom several times a day, five or six times, and that he has to change each time he uses the restroom.  He also reported that he has difficulty standing because of his peripheral neuropathy; he testified that he has numbness and tingling and that his legs are "just about useless" for extended periods of time.  The Veteran relayed that his tinnitus and bilateral hearing loss make it difficult for him to hear.  Finally, the Veteran stated that he has difficulty sleeping at night, and that he wakes up frequently to use the restroom and that his tinnitus symptoms continue during the night; as such, he stated that he wakes up tired and is irritable during the day.

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is unemployable due to his service-connected disabilities, specifically his service-connected residuals of prostate cancer, status post-prostatectomy; anxiety disorder; bursitis of the right shoulder; bilateral lower extremity neuropathy; tinnitus; and bilateral hearing loss.  The Veteran has consistently reported that he is unable to work due to his service connected disabilities.  Finally, the Veteran reported that he completed high school and that he had technical training in mechanics but went no further in his education.  As noted, due to the Veteran's right shoulder bursitis, he is unable to perform the tasks required of a mechanic, and there is no indication that the Veteran has any additional vocational training or skills that would allow for gainful employment in sedentary work.  Further, the Veteran's anxiety disorder is productive of symptoms that inhibit his ability to work well with others; therefore, it seems unlikely that he could perform a sedentary job that required the interaction with customers or other people.  Moreover, his symptoms from his service-connected right shoulder bursitis and bilateral lower extremity peripheral neuropathy make work in an environment where he would have to use his hands or ambulate often much unrealistic.  

The Board recognizes that the VA examiners who have conducted the examinations throughout the course of the appeal have opined that the Veteran's service-connected disabilities would not preclude him from working in a sedentary environment.  The Board, however, notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  The Board notes that the examiners who stated as much did not address the Veteran's anxiety disorder when opining on the matter of the Veteran's employability in a sedentary occupation.  Additionally, the Veteran's education and work history limit his suitable employment options.  Therefore, given the severity of the Veteran's service-connected anxiety and the limitations caused by that disability in conjunction with the physical limitations caused by his other service-connected disabilities, the Board resolves reasonable doubt in favor of the Veteran and finds that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient... The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.").  It thus appears that the Veteran has no specific skills to re-enter the work force and secure gainful employment.  

Therefore, in light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities, the medical evidence currently of record, as well as the Veteran's limited education and special training, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to a TDIU due to service-connected disabilities is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In September 2014, the Veteran filed a timely NOD regarding the noncompensable rating assigned for the initial grant of service connection for bilateral hearing loss and the reduction of the Veteran's rating for his right shoulder bursitis from 20 percent disabling to 10 percent disabling.  See 38 C.F.R. §§ 20.201, 20.300, 20.302.  Significantly, however, to date, the AOJ has not issued a SOC in response.  Thus, the Board is required to remand the matter for issuance of a Statement of the Case addressing the issue.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case regarding the issues of entitlement to an initial compensable rating for bilateral hearing loss and regarding the propriety of the rating reduction for right shoulder bursitis from 20 percent disabling to 10 percent disabling, and advise him of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


